         Case 4:19-cv-00487-LCK Document 16 Filed 12/06/19 Page 1 of 4



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 699-8693
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiffs,
11 Deanna and Jeremy Grimm
12
13                               UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
15
     Deanna and Jeremy Grimm,                   Case No.: 4:19-cv-00487-LCK
16
                         Plaintiffs,            NOTICE OF SETTLEMENT
17
18          vs.
19
   IQ Data International, Inc./ Rent Collect
20 Global,
21
                   Defendant.
22
23
24
25
26
27
28
     4:19-cv-00487-LCK                                           NOTICE OF SETTLEMENT
         Case 4:19-cv-00487-LCK Document 16 Filed 12/06/19 Page 2 of 4



 1                              NOTICE OF SETTLEMENT
 2
            NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
 3
 4 reached a settlement. The Plaintiff anticipates filing a Stipulation of Dismissal of this
 5 action with prejudice pursuant to Fed. R. Civ. P. 41(a) within 60 days.
 6
         RESPECTFULLY SUBMITTED this 6th day of December, 2019.
 7
 8
 9    LEMBERG LAW, LLC
10
       /s/ Trinette G. Kent
11    TRINETTE G. KENT
12    Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
     4:19-cv-00487-LCK                                                 NOTICE OF SETTLEMENT
         Case 4:19-cv-00487-LCK Document 16 Filed 12/06/19 Page 3 of 4



 1                                  CERTIFICATE OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years, and
 3
 4 not a party to the above-entitled cause. On December 6, 2019, I served a true copy of
 5 foregoing document(s): NOTICE OF SETTLEMENT.
 6
 7 BY ELECTRONIC FILING: I hereby                Attorney for Defendant IQ Data
 8 certify that on December 6, 2019, a copy International, Inc./ Rent Collect Global
   of the foregoing document was filed
 9 electronically. Notice of this filing will be
10 sent by operation of the Court's electronic
   filing system to all parties indicated on
11 the electronic filing receipt. All other
12 parties will be served by regular U.S.
   Mail. Parties may access this filing
13 through the Court's electronic filing
14 system.
15
16          I am readily familiar with the firm's practice of collection and processing
17 correspondence for mailing. Under that practice it would be deposited with the U.S.
18
   Postal Service on that same day with postage thereon fully prepaid in the ordinary
19
20 course of business. I am aware that on motion of the party served, service is presumed
21 invalid if postal cancellation date or postage meter date is more than one day after the
22
   date of deposit for mailing in affidavit.
23
24          I hereby certify that I am employed in the office of a member of the Bar of this
25 Court at whose direction the service was made.
26
         Executed on December 6, 2019.
27
28
                                                 3
     4:19-cv-00487-LCK                                                  NOTICE OF SETTLEMENT
         Case 4:19-cv-00487-LCK Document 16 Filed 12/06/19 Page 4 of 4



 1                                                   /s/ Trinette G. Kent
 2                                                  TRINETTE G. KENT
                                                    Attorney for Plaintiff
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
     4:19-cv-00487-LCK                                           NOTICE OF SETTLEMENT
